DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following terms  or method steps do not appear in the specification, and thus, are not currently being interpreted as subject matter that was possessed by the applicant at the time of invention:
Inlet channel
Outlet channel
Fluid distribution channels
Fluid receiving channels
Compartments
“sealing the inlet and the outlet channel”
“capturing and partitioning a set of targets across the set of compartments, the set of targets captured from the sample delivered into the sample inlet” 
“providing an environment for conducting a set of processes within the set of compartments at the substrate”
“wherein sealing the inlet channel and the outlet channel comprises sealing with a top layer.”
Particularly, the method steps that pertain to the procedure following the step of sealing the inlet and the outlet channel does not appear to be supported by language within the specification.  

Claim Interpretation
Applicant has provided for claim language that is not explicitly present in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor/joint inventor, at the time the application was filed, has possession of the claimed invention.  In email correspondence with applicant’s representative on June 22, 2022, possible amendments were proposed.  They are being duplicated below for applicant’s reference and clarity of the record.
(currently amended) A method comprising: 
providing a substrate comprising: 
a sample inlet coupled to an inlet manifold, 
an outlet manifold, 
a set of inlet channels connected to the inlet manifold, 
a set of outlet channels connected to the outlet manifold, and 
a set of pore chambers in fluid communication with an inlet channel of the set of inlet channels and an outlet channel of the set of outlet channels, the inlet channel paired with the outlet channel, wherein flow from the inlet manifold is configured to reach the outlet manifold only by passing into the set of pore chambers;
receiving a sample into the sample inlet; 
sealing the substrate; 
capturing target cells across the set of pore chambers, the set of target cells captured from the sample delivered into the sample inlet; and 
performing a set of processes within the set of pore chambers at the substrate.

(currently amended) The method of claim 1, wherein the set of pore chambers comprises from 100 to 1,000,000 individual pore chambers.
(original) The method of claim 1, wherein the sample comprises a bodily fluid.
(original) The method of claim 1, wherein the sample is derived from blood.
(original) The method of claim 1, wherein receiving the sample into the sample inlet with application of positive pressure.
(currently amended) The method of claim 1, wherein sealing substrate comprises using a top layer to form a substantially fluid impermeable seal with the substrate.
(currently amended) The method of claim 1, wherein sealing thesubstrate comprises sealing a first end of the set of outlet channels with a laminate composed of rubber.
(currently amended) The method of claim 1, wherein capturing target cells across the set of pore chambers comprises pumping the sample from the inlet manifold to the outlet manifold by a pumping system.
(canceled) 
(canceled)
(currently amended) The method of claim 1, wherein flow reaches a pore chamber of the set of pore chambers sequentially.
(original) The method of claim 1, wherein the set of processes comprises a polymerase chain reaction (PCR) process.
(currently amended) The method of claim 12, further comprising delivering PCR reagents into the set of pore chambers for the PCR process.
(original) The method of claim 1, wherein the set of processes further comprises a thermocycling process with transmission of heat to the substrate by way of a thermal control system.
(currently amended) The method of claim 1, wherein the set of processes comprises an optical detection process configured for detecting signals derived from the set of target cells.
(currently amended) The method of claim 15, wherein the optical detection process comprises detecting emitted light from the set of target cells that are captured.
(currently amended) The method of claim 16, wherein detecting emitted light comprises transmitting light to the substrate by way of an illuminator and detecting fluorescence from the set of target cells that are captured.
(original) The method of claim 1, wherein the set of processes comprises sample processing for a proteomic analysis.
(original) The method of claim 1, wherein the set of processes comprises sample processing for at least one of nucleic acid analysis and genomic sequencing.
(currently amended) The method of claim 1, wherein the set of processes comprises counting the set of target cells.
Inclusion of these proposed amendments is merely for clarification of the record.  Applicant is invited to submit amendments not related to those presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        October 22, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796